Citation Nr: 1710641	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  08-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral hearing loss, in excess of 30 percent, from December 18, 2012, through February 20, 2013.

2.  Entitlement to a higher initial rating for bilateral hearing loss, in excess of 50 percent, from February 21, 2013.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

In March 2016, this matter was last before the Board.  At that time, the Board remanded the issue of entitlement to an evaluation in excess of 30 percent from December 18, 2012.  In an October 2016 rating action, the Agency of Original Jurisdiction (AOJ) increased the evaluation of bilateral hearing loss to 50 percent, effective February 21, 2013.  The issues on appeal reflect this award.  


FINDINGS OF FACT

1.  From December 18, 2012, through February 20, 2013, the Veteran has had hearing loss in the right ear with a Numeric Designation of VIII and hearing loss in the left ear with a Numeric Designation of VIII, at worst.

2.  From February 21, 2013, the Veteran has had hearing loss in the right ear with a Numeric Designation of VIII and hearing loss in the left ear with a Numeric Designation of VIII, at worst


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent, but no greater, rating for bilateral hearing loss have been met for the period of December 18, 2012, through February 20, 2013.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85 Diagnostic Code 6100, Tables VI, VIa, VII, 4.86 (2016).

2.  Since February 21, 2013, the criteria for an initial rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85 Diagnostic Code 6100, Tables VI, VIa, VII, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran was afforded pre-adjudication notice by letters dated in June 2007 and May 2008.  The Veteran has raised no issues regarding the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained the Veteran's service and VA records, assisted the veteran in obtaining evidence, afforded the veteran physical examinations, and obtained medical opinions as to the severity of his bilateral hearing loss.  All known and available records relevant to the issues on appeal have been obtained and associated with the veteran's claims file; and the veteran has not contended otherwise.  Id.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluations of hearing impairment range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of peritone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  Tables V, VIa and VII are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.86, when the peritone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Additionally, when the peritone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In March 2016, the Board adjudicated the initial period for the evaluation of bilateral hearing loss through December 17, 2012.  The appeal here concerns only the period after that date.  

In March 2016, the Board remanded the matter to obtain audiometrics related to a February 21, 2013, VA audiologic evaluation.  Those audiometrics were obtained.   On audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
75
85
LEFT
50
60
75
75
95
Pure tone averages were 72.5 for the right ear and 76.25 for the left ear Speech audiometry was obtained using Central Institute for the Deaf (CID) W-22 word lists, but not a Maryland CNC test.  See 38 C.F.R. § 4.85 (2013) (requiring that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and peritone audiometry test).  Speech recognition under the CID W-22 word list showed speech recognition of 56 percent in the right ear, and 52 percent in the left ear.

In October 2016, the Veteran was afforded a VA audiologic examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
80
85
100
LEFT
70
75
85
90
95

Pure tone averages were 84 for the right ear and 86 for the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 58 percent in the left ear.  

Applying the audiometric values to table VI the rating criteria results in a numeric designation of Level VIII in the right ear and Level VIII in the left ear, at worst.  This results in a 50 percent disability evaluation under Table VII.  Per 38 C.F.R. § 4.86, the Veteran's pattern of hearing impairment qualifies as exceptional because the pure tone thresholds at the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 dB or more.  However, when the audiometrics are considered under table VIa, a numeric designation of VIII is the result for each ear, which yields a 50 percent evaluation under table VII.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  See 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bore the burden of demonstrating any prejudice caused by a deficiency in the examination.

During examination, the Veteran stated he has difficulty hearing conversations in quiet and in background noises (restaurants).  He also reported having difficulty hearing phone conversations.  The Veteran has not reported to VA that there was any prejudice caused by any deficiency in the VA examination.  

Here, the AOJ apparently utilized the February 21, 2013, audiometrics that are invalid for rating purposes in assigning a 50 percent evaluation effective that date.  In this regard, the Board notes that if one assumed that the speech recognition scores were obtained under the Maryland CNC standard, under table VI numeric designations of VIII would result for each ear.  Under table VIa, numeric designations of VI would result for each ear.  However, as outlined above, these audiometrics are invalid for rating purposes.  

In resolving any doubt in the Veteran's favor, the Board concludes that a 50 percent evaluation is warranted from December 18, 2012.  There are no audiometrics dated within the period December 18, 2012, through February 20, 2013.  The Board has considered all of the evidence, lay and medical, during the relevant period.  The Board finds, that the evidence overall supports the assignment of a 50 percent rating.  While the February 21, 2013 report did not include Maryland CNC testing, resolving any doubt in the Veteran's favor and taking into consideration the lay statements regarding the Veteran's hearing difficulties during the period when other audiometrics were not provided by VA, the Board finds that a 50 percent evaluation is warranted since December 18, 2012.  Fenderson, supra.  

An evaluation in excess of 50 percent since December 18, 2012, however, is not established.  No audiometrics since this date demonstrate bilateral hearing loss to an extent that numerical designations greater than VIII (e.g. IX, X or XI) for each ear are proper under either table VI or VIa.  Thus, entitlement to an evaluation in excess of 50 percent since December 18, 2012, is denied.  Id.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  The first element compares a claimant's symptoms to the rating criteria while the second element addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on audiometric evaluations, to include speech discrimination testing, which recognizes and measures the inability to hear words in conversation. The speech recognition score is one measure of the Veteran's complaints of difficulty with hearing, to include difficulty with hearing in the presence of back ground noise and difficulty with hearing what people say.  In this case, the hearing loss symptoms and associated difficulty with speech discrimination are contemplated by the schedular rating criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2016).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  The rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  See Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, --- Vet. App. ----, (March 6, 2017).

While the Veteran has provided lay evidence of functional limitations related to his difficulties with hearing, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  Thus, the Board finds that such symptoms do not constitute exceptional factors associated with service-connected hearing loss to warrant referral for an extraschedular rating.

The Board acknowledges that the February 21, 2013, VA audiologic record reflects that the Veteran complained of balance problems, which he thought were related to his bilateral hearing loss disability.  As a layperson, he is not competent to attribute this symptom to bilateral hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Otherwise no competent evidence attributes this symptom to bilateral hearing loss.  Thus, the Board will not consider it in the present extraschedular analysis.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran, however, has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected hearing loss, and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.


ORDER

Entitlement to a 50 percent, but no greater, initial evaluation is granted for bilateral hearing loss from December 18, 2012, through February 20, 2013.

Entitlement to an initial evaluation in excess of 50 percent for bilateral hearing loss from February 21, 2013, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


